                                   Case 21-10912-reg                Doc 1        Filed 07/21/21           Page 1 of 20


Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF INDIANA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Heron Development, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5491 County Road 427
                                  Auburn, IN 46706
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  De Kalb                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 21-10912-reg                Doc 1         Filed 07/21/21              Page 2 of 20
Debtor    Heron Development, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
                                                             Northern District of
     If more than 2 cases, attach a                          Indiana (Fort Wayne
     separate list.                               District   Division)                     When       4/21/21                    Case number   21-10459
                                                  District                                 When                                  Case number




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                           Case 21-10912-reg                  Doc 1        Filed 07/21/21               Page 3 of 20
Debtor    Heron Development, LLC                                                                           Case number (if known)
          Name

10. Are any bankruptcy cases                  No
    pending or being filed by a
    business partner or an                    Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                           Debtor                                                                    Relationship
                                                      District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                 preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                 A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                  No
    have possession of any
    real property or personal                        Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                            Yes.
    property that needs
    immediate attention?                             Why does the property need immediate attention? (Check all that apply.)
                                                        It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?
                                                        It needs to be physically secured or protected from the weather.
                                                        It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                       livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                        Other
                                                     Where is the property?
                                                                                      Number, Street, City, State & ZIP Code
                                                     Is the property insured?
                                                        No
                                                        Yes.     Insurance agency
                                                                 Contact name
                                                                 Phone



          Statistical and administrative information

13. Debtor's estimation of             .          Check one:
    available funds
                                                     Funds will be available for distribution to unsecured creditors.
                                                     After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                     1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                                5001-10,000                                 50,001-100,000
                                            50-99
                                            100-199                                          10,001-25,000                               More than100,000
                                            200-999

15. Estimated Assets                        $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                            $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                            $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                            $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                   $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case 21-10912-reg             Doc 1       Filed 07/21/21          Page 4 of 20
Debtor   Heron Development, LLC                                                    Case number (if known)
         Name

                            $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                            $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                            $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                  Case 21-10912-reg                  Doc 1        Filed 07/21/21              Page 5 of 20
Debtor    Heron Development, LLC                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 21, 2021
                                                  MM / DD / YYYY


                             X   /s/ Stephen D. Brown                                                     Stephen D. Brown
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ R. William Jonas, Jr.                                                 Date July 21, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 R. William Jonas, Jr. 5025-71
                                 Printed name

                                 May Oberfell Lorber
                                 Firm name

                                 4100 Edison Lakes Pkwy #100
                                 Mishawaka, IN 46545
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     574-243-4100                  Email address      RJonas@maylorber.com

                                 5025-71 IN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                      Case 21-10912-reg                      Doc 1        Filed 07/21/21            Page 6 of 20




 Fill in this information to identify the case:

 Debtor name         Heron Development, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF INDIANA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration               Resolution, Attachment to Disclosure of Compensation of Attorney for
                                                                           Debtor, Attachment to List of Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 21, 2021                           X /s/ Stephen D. Brown
                                                                       Signature of individual signing on behalf of debtor

                                                                       Stephen D. Brown
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 21-10912-reg   Doc 1   Filed 07/21/21   Page 7 of 20
                                           Case 21-10912-reg                   Doc 1        Filed 07/21/21                Page 8 of 20


 Fill in this information to identify the case:
 Debtor name Heron Development, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Buescher                                                        Business Debt                                                                                          $250,000.00
 Construction
 Company, Inc.
 1206 Ruston Pass
 Fort Wayne, IN
 46825
 Bunn, Inc.                                                      Business Debt                                                                                        $1,100,000.00
 3204 Lower
 Huntington Road
 Fort Wayne, IN
 46809
 Burt Blee                                                       Business Debt                                                                                            $65,000.00
 200 East Main
 Street, Suite 1000
 Fort Wayne, IN
 46802
 CLJF Realty, LLC                                                Business Debt                                                                                          $750,000.00
 5417 County Road
 427
 Auburn, IN 46706
 D.A. Brown                                                      Business Debt                                                                                        $1,400,000.00
 Engineering
 Consultants, Inc
 PO Box 389
 Auburn, IN 46706
 Fox Contractors                                                 Business Debt                                                                                        $1,250,000.00
 Corp
 5430 Ferguson Road
 Fort Wayne, IN
 46809
 Glassley, Scott &                                               Business Debt                                                                                            $35,100.00
 Carol
 4103 Crawford Road
 Fort Wayne, IN
 46845




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 21-10912-reg                   Doc 1        Filed 07/21/21                Page 9 of 20



 Debtor    Heron Development, LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Graber CLJF, LLC                                                Business Debt                                                                                        $3,000,000.00
 5417 County Road
 427
 Auburn, IN 46706
 Hofer, Doug & Karen                                             Business Debt                                                                                            $32,000.00
 2910 McComb Road,
 Huntertown, IN
 46748
 Johnson, Chris &                                                Business Debt                                                                                            $42,000.00
 Jamie
 14128 Peddlers Rd
 Fort Wayne, IN
 46814
 Levy, Lisle                                                     Business Debt                                                                                          $125,000.00
 5491 County Road
 427
 Auburn, IN 46706
 Marquee                                                         Business Debt                                   $5,000,000.00                         $0.00          $5,000,000.00
 Investments, LLC
 4410 New Haven
 Avenue
 Fort Wayne, IN
 46809
 Mosaic Building                                                 Business Debt                                                                                          $350,000.00
 Solutions, Inc
 709 Clay Street,
 Suite 200
 Fort Wayne, IN
 46802
 Offerle, Andy & Amy                                             Business Debt                                                                                            $36,200.00
 11718 Woodstream
 Ridge Court
 Fort Wayne, IN
 46845
 Relue, Dave                                                     Business Debt                                                                                            $36,200.00
 c/o DeHayes Group
 11118 Coldwater
 Road
 Fort Wayne, IN
 46845
 RSD3, LLC                                                       Business Debt                                                                                          $750,000.00
 5491 County Road
 427
 Auburn, IN 46706
 Smith, Tim & Ang                                                Business Debt                                                                                          $275,000.00
 6010 Cherry Hill
 Parkway
 Fort Wayne, IN
 46835




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 21-10912-reg                   Doc 1        Filed 07/21/21                Page 10 of 20



 Debtor    Heron Development, LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Walters Heron                                                   Business Debt                                                                                          $450,000.00
 Limited, LLC
 14423 Bainbridge
 Court
 Fort Wayne, IN
 46814
 Wayne Asphalt and                                               Business Debt                                                                                          $165,000.00
 Construction Co, Inc
 6600 Ardmore Ave
 Fort Wayne, IN
 46809
 Wilson Family Trust                                             Business Debt                                                                                          $610,000.00
 c/o Andrew Kruse,
 Counsel
 143 E 9th St
 Auburn, IN 46706




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 21-10912-reg                  Doc 1     Filed 07/21/21         Page 11 of 20
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Indiana
 In re       Heron Development, LLC                                                                           Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 17,605.00
             Prior to the filing of this statement I have received                                        $                 17,605.00
             Balance Due                                                                                  $                       0.00

2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 21, 2021                                                               /s/ R. William Jonas, Jr.
     Date                                                                        R. William Jonas, Jr. 5025-71
                                                                                 Signature of Attorney
                                                                                 May Oberfell Lorber
                                                                                 4100 Edison Lakes Pkwy #100
                                                                                 Mishawaka, IN 46545
                                                                                 574-243-4100 Fax: 574-232-9798
                                                                                 RJonas@maylorber.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 21-10912-reg        Doc 1    Filed 07/21/21     Page 12 of 20




                        ATTACHMENT TO DISCLOSURE
                  OF COMPENSATION OF ATTORNEY FOR DEBTOR

For legal fees, I have agreed to accept $17,605.00 plus such hourly fees as allowed by the Court
pursuant to 11 U.S.C. §330.


                                                            /s/ R. William Jonas, Jr.
                                                            R. William Jonas, Jr. 5025-71
                                                            May Oberfell Lorber
                                                            4100 Edison Lakes Pkwy #100
                                                            Mishawaka, IN 46545
                                                            574-243-4100
                                                            Fax:574-232-9798
                                                            RJonas@maylorber.com
                                     Case 21-10912-reg                   Doc 1       Filed 07/21/21              Page 13 of 20

                                                               United States Bankruptcy Court
                                                                     Northern District of Indiana
 In re      Heron Development, LLC                                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 CLJF Realty, LLC                                                                     47.5%
 5417 County Road 427
 Auburn, IN 46706

 RSD3, LLC                                                                            47.5%
 5491 County Road 427
 Auburn, IN 46706

 Walters Heron Limited, LLC                                                           5%
 14423 Bainbridge Court
 Fort Wayne, IN 46814


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date July 21, 2021                                                          Signature /s/ Stephen D. Brown
                                                                                            Stephen D. Brown

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Case 21-10912-reg   Doc 1   Filed 07/21/21   Page 14 of 20
                                     Case 21-10912-reg                  Doc 1         Filed 07/21/21   Page 15 of 20



(6/2010)
                                                               United States Bankruptcy Court
                                                                     Northern District of Indiana
 In re      Heron Development, LLC                                                                       Case No.
                                                                                  Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX

     The above-named debtor(s) verifies under penalty of perjury that the attached list of creditors is true and correct to the best of
his/her knowledge.




 Date:       July 21, 2021                                             /s/ Stephen D. Brown
                                                                       Stephen D. Brown/Managing Member
                                                                       Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 21-10912-reg   Doc 1   Filed 07/21/21   Page 16 of 20



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            BUESCHER CONSTRUCTION COMPANY, INC.
            1206 RUSTON PASS
            FORT WAYNE, IN 46825


            BUNN, INC.
            3204 LOWER HUNTINGTON ROAD
            FORT WAYNE, IN 46809


            BURT BLEE
            200 EAST MAIN STREET, SUITE 1000
            FORT WAYNE, IN 46802


            CLJF REALTY, LLC
            5417 COUNTY ROAD 427
            AUBURN, IN 46706


            D.A. BROWN ENGINEERING CONSULTANTS, INC
            PO BOX 389
            AUBURN, IN 46706


            DILLER, JEREMY & ANGELA
            111 W BERRY ST, SUITE 211
            FORT WAYNE, IN 46802


            FOX CONTRACTORS CORP
            5430 FERGUSON ROAD
            FORT WAYNE, IN 46809


            GLASSLEY, SCOTT & CAROL
            4103 CRAWFORD ROAD
            FORT WAYNE, IN 46845


            GRABER CLJF, LLC
            5417 COUNTY ROAD 427
            AUBURN, IN 46706
Case 21-10912-reg   Doc 1   Filed 07/21/21   Page 17 of 20




        HAWK HAYNIE KAMMEYER & SMITH
        116 EAST BERRY ST, LINCOLN TOWER
        SUITE 302
        FORT WAYNE, IN 46802


        HELMUTH, KAMERON & AUTUM
        15492 BEARS BREECH COURT
        HUNTERTOWN, IN 46748


        HOFER, DOUG & KAREN
        2910 MCCOMB ROAD, HUNTERTOWN, IN 46748


        JOHNSON, CHRIS & JAMIE
        14128 PEDDLERS RD
        FORT WAYNE, IN 46814


        JOHNSON, NEIL & RUTH
        5585 MURFIELD DR
        ROCHESTER, MI 48306


        LENTZ ENTERPRISES, INC
        5648 COUNTY ROAD 75A
        SAINT JOE, IN 46785


        LEVY, LISLE
        5491 COUNTY ROAD 427
        AUBURN, IN 46706


        MARQUEE INVESTMENTS, LLC
        4410 NEW HAVEN AVENUE
        FORT WAYNE, IN 46809


        MOSAIC BUILDING SOLUTIONS, INC
        709 CLAY STREET, SUITE 200
        FORT WAYNE, IN 46802
Case 21-10912-reg   Doc 1   Filed 07/21/21   Page 18 of 20




        OFFERLE, ANDY & AMY
        11718 WOODSTREAM RIDGE COURT
        FORT WAYNE, IN 46845


        PAGE, TODD & CRYSTAL
        5633 CR 35
        AUBURN, IN 46706


        PARTIN, RICK & BETH
        2305 CENTRALYARD COURT
        FORT WAYNE, IN 46818


        RELUE, DAVE
        C/O DEHAYES GROUP
        11118 COLDWATER ROAD
        FORT WAYNE, IN 46845


        RSD3, LLC
        5491 COUNTY ROAD 427
        AUBURN, IN 46706


        SCHMUCKER, RON & CAREY
        12317 VIRGINIA HILLS CT
        FORT WAYNE, IN 46845


        SMITH, TIM & ANG
        6010 CHERRY HILL PARKWAY
        FORT WAYNE, IN 46835


        STEWART, DAVID & LIANE
        169 LEXINGTON DR
        COLUMBIA CITY, IN 46725


        TALL TREE PROPERTIES, LLC
        1840 FLORIDA DR
        FORT WAYNE, IN 46805
Case 21-10912-reg   Doc 1   Filed 07/21/21   Page 19 of 20




        TIMBERLIN HOMES, LLC
        PO BOX 98
        LEO, IN 46765


        WALTERS HERON LIMITED, LLC
        14423 BAINBRIDGE COURT
        FORT WAYNE, IN 46814


        WAYNE ASPHALT AND CONSTRUCTION CO, INC
        6600 ARDMORE AVE
        FORT WAYNE, IN 46809


        WEST BEND MUTUAL INSURANCE
        1900 S 18TH AVENUE
        WEST BEND, WI 53095


        WILSON FAMILY TRUST
        C/O ANDREW KRUSE, COUNSEL
        143 E 9TH ST
        AUBURN, IN 46706
                                     Case 21-10912-reg                  Doc 1     Filed 07/21/21     Page 20 of 20




                                                               United States Bankruptcy Court
                                                                     Northern District of Indiana
 In re      Heron Development, LLC                                                                     Case No.
                                                                                  Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Heron Development, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 CLJF Realty, LLC
 5417 County Road 427
 Auburn, IN 46706
 RSD3, LLC
 5491 County Road 427
 Auburn, IN 46706




    None [Check if applicable]




 July 21, 2021                                                       /s/ R. William Jonas, Jr.
 Date                                                                R. William Jonas, Jr. 5025-71
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Heron Development, LLC
                                                                     May Oberfell Lorber
                                                                     4100 Edison Lakes Pkwy #100
                                                                     Mishawaka, IN 46545
                                                                     574-243-4100 Fax:574-232-9798
                                                                     RJonas@maylorber.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
